Citation Nr: 0409552	
Decision Date: 04/13/04    Archive Date: 04/21/04	

DOCKET NO.  99-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
knee.  

2.  Entitlement to service connection for arthritis of the hips.  

3.  Entitlement to service connection for a psychiatric disorder.  

4.  Entitlement to service connection for a cardiac disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran had active service from September 1967 to April 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

An August 2000 Board decision denied the veteran's claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2001, the Court 
granted the Secretary's motion for remand.  

The Board undertook additional development of the case in May 2002 
and February 2003 pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That development has been accomplished.  


REMAND

The Board remanded the appeal in May 2003 for the purpose of 
permitting the RO to readjudicate the claims following receipt of 
additional evidence pursuant to Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The record does not indicate that this additional adjudication and 
issuance of a supplemental statement of the case have been 
accomplished.  

Accordingly, the appeal is REMANDED for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to these claims.  Any notice 
given, or action taken thereafter, must comply with current, 
controlling legal guidance.  

2.  The RO should readjudicate the issues of entitlement to 
service connection for arthritis of the left knee, arthritis of 
the hips, a psychiatric disorder, and a cardiac disorder.  

3.  If any benefit sought on appeal is not granted, the RO should 
provide the veteran a supplemental statement of the case and he 
should be afforded the appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



